PER CURIAM.
Appellants, Jack Yanks, Ruth Yanks, and Universal Property Management Corp., appeal a trial court order dismissing their complaint with prejudice for violation of discovery orders. The record reveals that appellants were tardy in complying with two trial court orders compelling discovery. We conclude the trial court abused its discretion in dismissing the complaint on such ground where appellees, Amerifirst Bank and Michael Levinson, failed, to demonstrate that they were prejudiced in any meaningful way by the appellants’ tardiness. Beauchamp v. Collins, 500 So.2d 294 (Fla.3d DCA 1986), review denied, 511 So.2d 297 (Fla.1987); Summit Chase Condominium Association, Inc. v. Protean Investors, Inc., 421 So.2d 562 (Fla.3d DCA 1982). It is well-settled that the severity of the sanction must be commensurate with the violation. Beauchamp v. Collins, 500 So.2d at 296; Summit Chase Condominium Association, Inc. v. Protean Investors, Inc., 421 So.2d at 564.
Accordingly, the order under review is reversed and remanded for further proceedings, including the imposition of any appropriate lesser sanctions.